MEMORANDUM **
Bankruptcy debtors Roger and Christine Fearing (“the Fearings”) appeal pro se from the district court’s dismissal of their appeal from the bankruptcy court’s order denying their motion for “adequate protection.” We have jurisdiction under 28 U.S.C. § 158(d). We dismiss this appeal as moot.
The facts of this case are known to the parties and we do not repeat them here.
In light of our determination in case number 08-56995 that the bankruptcy court correctly determined that the Fear-ings are not entitled to any proceeds derived from the sale of their former residence, this appeal is moot. See Deakins v. Monaghan, 484 U.S. 193, 199, 108 S.Ct. 523, 98 L.Ed.2d 529 (1988) (stating that federal courts are limited to the adjudication of actual, ongoing controversies). .
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.